[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     NOVEMBER 3, 2011
                                            No. 11-12144
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                              D.C. Docket No. 1:10-cr-20887-CMA-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                 versus

JESSIE JAMES GREGG,
a.k.a. Jessie Gregg,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (November 3, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Jessie Gregg appeals his sentence of 151 months of imprisonment for bank

robbery. 18 U.S.C. § 2113(a), (d). Gregg argues that his sentence is unreasonable.

We affirm.

       Gregg’s sentence is reasonable. Gregg argues that the district court

erroneously “impos[ed] . . . a prison term to promote [his] rehabilitation,” see

Tapia v. United States, 564 U.S. ___, 131 S. Ct. 2382, 2391 (2011), but the district

court stated that it was “not sure that the sentence should take into account the

need for training or education,” and it did not “base[] [Gregg’s] sentence on [that]

impermissible factor[],” United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir.

2009). The district court reasonably determined that Gregg should receive a “high

sentence” based on the “serious” nature of his “armed bank robbery”; his

“distressing personal history consisting of a continuous, repeated, practically

nonstop life of crime from a very young age of 12”; his inability to “live outside

an institutional setting respectful of other rights to liberty, . . . security, . . . [and] to

own property”; and the need to deter him from future similar crimes. The district

court did not abuse its discretion.

       We AFFIRM Gregg’s sentence.




                                              2